Name: Commission Regulation (EC) No 1846/96 of 25 September 1996 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  Europe;  animal product;  agricultural policy;  food technology
 Date Published: nan

 26. 9 . 96 I EN I Official Journal of the European Communities No L 245/9 COMMISSION REGULATION (EC) No 1846/96 of 25 September 1996 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1 588/96 (2), and in particular Article 23 thereof, Whereas Commission Regulation (EC) No 71 6/96 f), as last amended by Regulation (EC) No 1512/96 (4), provides for exceptional support measures for the beef market in the United Kingdom, providing, in particular, for compensation for animals slaughtered under the scheme laid down in that Regulation; whereas the Community pays part of the cost for each animal purchased and destroyed; whereas, for technical reasons, there are very long delays between the rendering and the destruction of the animals; whereas the United Kingdom should there ­ fore be paid in advance of 80 % after the animals concerned have been rendered; HAS ADOPTED THIS REGULATION: Article 1 The following is added to the third subparagraph of Article 2(1 ) of Regulation (EC) No 716/96 : 'An advance equal to 80 % of the Community contri ­ bution shall be paid after the animal concerned has been rendered in accordance with Article 1 (2).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 206, 16. 8 . 1996, p. 23 . (3) OJ No L 99, 20. 4. 1996, p. 14. M OJ No L 189, 30 . 8 . 1996, p. 93 .